EXHIBIT 10.24

 

March 14, 2005

 

Alexander M. Milstein, M. D.

 

Dear Dr. Milstein:

 

We are pleased to offer you the position of Vice-President of Clinical Research
at a salary of $15,000 per month (which, if computed on an annual basis, would
be equivalent to $180,000), payable semi-monthly. You will report to me, and
your start date will be as soon as possible. This offer has been approved by the
MacroPore Board of Directors.

 

You will receive MacroPore’s employee benefits comparable to MacroPore’s
standard package, including PPO medical insurance for you and your family, group
life insurance, group long-term disability insurance, and participation in our
flexible spending account and 401(k) plan. Your paid time off will be four (4)
weeks per year.

 

I understand that you will remain in the Boston area for up to a year but then
will relocate to San Diego. During that time your expenses incurred in traveling
to San Diego from Boston to work in our office will be reimbursed to you as
business travel expenses. To assist in your relocation to

San Diego, we will reimburse you for reasonable expenses incurred related to
your move to San Diego up to $45,000. You may at your discretion have this
payable to you in a lump sum to cover payments previously incurred by your
recent move from California to Boston. Please be advised that some of this
amount may be taxable income to you, and subject to withholding. You will also
receive a car allowance of $400/month upon your relocation to San Diego.

 

We will recommend to the Board of Directors that it grant to you, under our
Amended and Restated 1997 Stock Option and Stock Purchase Plan, 50,000 stock
options. These stock options, if granted by the Board, would vest monthly over
four years (subject to a 1-year cliff) starting from your first day of
employment. The exercise price would be equal to 100% of the fair market value
of our stock as of the date the Board acts to grant the options. The options
will be exercisable once they vest, subject to your remaining an employee of the
Company, as described in the stock option agreement you will receive from the
Company.

 

You will have a target annual bonus of 15% of your base salary, prorated for
2005 for the number of months you are an employee. The bonus is usually paid in
the first quarter of each year, and is based upon your achievement of mutually
agreed-upon performance objectives during the preceding year.

 

Employment with MacroPore is “at will” and may be terminated without cause by
either party.  This letter describes a written offer of employment and does not
constitute a contract.

 

Dr. Milstein, we would be delighted to have someone of your caliber join our
company. Please sign below as acceptance of this offer and return a copy to me
at your earliest convenience. As discussed, your compensation package is subject
to board approval. Once you have accepted our offer, we will then move your
package to the board for their approval.

 

Sincerely,

 

/s/ Marc Hedrick

 

Marc Hedrick

President

 

 

Acceptance:

I understand and accept the above offer.

 

 

Signature:

 

 

Signature:

 

 

 

 

 

 

 

 

/s/ Alex Milstein

 

01-May-2005

 

Alexander M. Milstein, M. D.

 

Date

 

 

--------------------------------------------------------------------------------